Citation Nr: 0535148	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-31 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from September 1972 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The Board acknowledges that a memorandum printed by the RO in 
September 2005 noted that the veteran's VA Form 9 was 
misplaced.  An entry on the memorandum dated in October 2003 
indicates that a VA Form 9 was in fact received on October 3, 
2003.  The Board considers this notation to be sufficient 
evidence of a timely and properly completed VA Form 9 such 
that the Board has appellate jurisdiction.  See 38 C.F.R. 
§§ 20.200, 20.202 (2005) (discussing what constitutes a 
sufficient substantive appeal).   
 

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no competent evidence of a current diagnosis of 
depression.

3.  There is no evidence of paranoid schizophrenia in service 
or for many years thereafter, and no competent evidence of a 
nexus between the veteran's current paranoid schizophrenia 
and his period of active service.


CONCLUSION OF LAW

Service connection for a psychiatric disorder, to include 
paranoid schizophrenia, is not established.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires a finding of the existence 
of a current disability and a determination of a relationship 
between that disability and injury or disease incurred in 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in question. Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. §§ 
1101(3), 1112; 38 C.F.R. § 3.307(a)(3); see 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
psychoses).  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).

In this case, the Board notes that the veteran does have a 
current diagnosis of paranoid schizophrenia as evidenced by 
the May 2005 report of a VA psychiatric examiner.  A VA 
inpatient record from Gulfport (dated in February 2003) and 
private medical records from the Life Management Center from 
September 2002 also reflect treatment for paranoid 
schizophrenia.

However, the same May 2005 VA psychiatric examiner could not 
provide a diagnosis for any other psychiatric disorder, to 
include depression.  The veteran also denied any current 
depression.  In addition, inpatient and outpatient VA 
treatment records from Biloxi dated from March 2003 to July 
2003 show treatment for chest pain, stomach disorders, and 
substance abuse, but not for depression.  Thus, absent 
evidence of a current depression diagnosis, service 
connection cannot be granted for that disorder.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  

The Board notes that although the veteran is currently 
diagnosed with paranoid schizophrenia, a comprehensive review 
of the evidence of record does not support a finding of 
paranoid schizophrenia during the veteran's active service 
from September 1972 to August 1977.  There was no complaint, 
treatment, or diagnosis of paranoid schizophrenia during 
service.  According to a December 1976 mental hygiene 
consultation service note, the veteran was treated for and 
diagnosed with "chronic depression" and "suicide 
ideation."  Despite the veteran's later statements regarding 
auditory hallucinations during service, service medical 
records (SMRs) are silent as to any such complaint.  
Moreover, Medical Evaluation Board proceedings dated in July 
1977, specifically diagnosed the veteran with "depressive 
neurosis."  Consequently, the Board must find that SMRs, as 
a whole, provide very negative evidence against the claim for 
paranoid schizophrenia (the current disorder).  

Post-service, the Board notes that the first medical evidence 
in the claims folder for paranoid schizophrenia is a February 
2001 Bay Medical private inpatient record, some twenty-two 
years after discharge from service.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.   Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  

The Board acknowledges the veteran's contention that he 
received treatment from August 1977 to January 1999 from the 
VA Medical Center in Los Angeles for paranoid schizophrenia, 
but three attempts to secure such records yielded a negative 
reply indicating that such treatment records did not exist.  

Therefore, there is no basis to award service connection for 
paranoid schizophrenia based on chronicity in service or 
continuous symptomatology thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.  It also follows that the 
Board finds no evidence of paranoid schizophrenia within one 
year after the veteran's separation from service.  Hence, the 
presumption of in-service incurrence is not for application.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  

Moreover, the Board finds no competent evidence of a nexus 
between the current diagnosis of paranoid schizophrenia and 
the veteran's active service or any incident or injury 
therein.  That is, there is simply no competent medical 
evidence or opinion that in any way relates his paranoid 
schizophrenia to his period of active service.  Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  In fact, the May 2005 VA examiner opined that since 
the veteran's SMRs were silent as to any in-service paranoid 
schizophrenia, "this evaluator is unable to give an opinion 
about whether the schizophrenia began while the veteran was 
in the military without resorting to speculation."  The 
Board finds that this essentially negative medical opinion is 
entitled to great probative weight.

The Board acknowledges the private medical report of the Bay 
Medical physician who in February 2001 diagnosed the veteran 
with depression secondary to schizophrenia.  Significantly, 
the report did not provide any connection between the 
veteran's psychiatric disorder and his service.  Moreover, 
the physician's opinion is largely based on history provided 
by the veteran.  A medical opinion that relies on history as 
related by the veteran is no more probative than the facts 
alleged by the veteran.  Swann v. Brown, 5 Vet App. 229, 233 
(1993).  As a whole, the Board finds that this opinion is 
entitled to limited probative weight. 

The Boards notes that in evaluating the probative value of 
competent medical evidence, the U.S. Court of Appeals for 
Veterans Claims (Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).  

In that respect, the Board finds the opinions of the VA 
examiner, who is a specialist in psychiatry, to be 
particularly persuasive.  The report of the VA examiner 
entailed a thorough review of the veteran's entire medical 
history in the claims folder, whereas the Bay Medical 
physician's opinion is only based on the medical history 
provided by the veteran.  The Board must find that the post-
service record, as a whole, indicating a disability that 
began many years after service, provides more evidence 
against this claim. 

Additionally, neither the veteran nor his representative's 
personal, lay opinions as to the etiology of the veteran's 
paranoid schizophrenia are competent evidence needed to 
establish service connection.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  It follows that 
there is not such a balance of the positive evidence with the 
negative evidence to otherwise permit a favorable 
determination on this issue.  38 U.S.C.A. § 5107(b).  The 
claim for service connection is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in September 2002, June 2003, and September 2005, the 
RO advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  In addition, the September 2003 statement of the 
case (SOC) and June 2005 supplemental statement of the case 
(SSOC) include the text of the regulation that implements the 
notice and assistance provisions from the statute.  38 C.F.R. 
§ 3.159.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that the RO issued its initial VCAA notice 
in September 2002, before the April 2003 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  Although the RO provided the veteran with 
supplemental information in the June 2003 and September 2005 
VCAA letters, there is no indication or allegation that doing 
so resulted in prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (the appellant bears the initial burden 
of demonstrating VA's error in the adjudication of a claim 
and how that error was prejudicial).  In addition, the 
September 2005 VCAA letter specifically asks the veteran to 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-21. 

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, VA inpatient and outpatient treatment 
records, and private medical records as identified and 
authorized by the veteran.  In addition, the veteran was 
afforded a VA psychiatric examination.  The veteran has also 
submitted several typed personal statements as part of his 
original claim and notice of disagreement. 

VA's duty to assist includes obtaining records of relevant VA 
medical treatment identified by the veteran.  VA must 
continue to obtain such records unless it is documented that 
the records do not exist or that further efforts would be 
futile.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(2), (c)(3) (2005).  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is charged with constructive knowledge of 
evidence generated by VA).  In this case, three attempts to 
secure treatment records dated from August 1977 to January 
1999 from the VA Medical Center (VAMC) in Los Angeles yielded 
a negative response.  Specifically, a February 2003 
correspondence from the VAMC Los Angeles indicated that 
"[t]here are no medical records of this veteran at this VA 
station."  Thus, the Board is satisfied that the RO has 
provided all assistance required by the VCAA.  38 U.S.C.A. § 
5103A.  

ORDER

Service connection for an acquired psychiatric disorder, to 
include paranoid schizophrenia, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


